[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#101)
The plaintiff asks for treble damages for theft. When construing 52-564, the court looks to 53a-119. "Steals" in52-564 is synonymous with the definition of larceny therein. Lauder v. Peck, 11 Conn. App. 161, 165.
Section 53a-119 includes "obtaining property by false pretenses with intent to defraud" and "obtaining property by false promise . . . pursuant to a scheme to defraud."
The plaintiff pled sufficient facts to come under 52-564.
The motion to strike (#101) denied.
SAMUEL S. FREEDMAN, J. CT Page 3527